Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Evelyn Mitchum and All Other Occupants               Appeal from the County Court at Law No 5
of 7144 Canyon Ridge Drive, Dallas, Texas            of Dallas County, Texas (Tr. Ct. No. CC-
75227, Appellants                                    13-03197-E). Opinion delivered by Chief
                                                     Justice Morriss, Justice Carter and Justice
No. 06-13-00077-CV        v.                         Moseley participating.

Wells Fargo Bank, N.A., Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We note that the appellant, Evelyn Mitchum, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED OCTOBER 23, 2013
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk